IN THE SUPREME COURT OF THE STATE OF DELAWARE
CHARLES PICKENS,

Defendant Be1oW,
Appel1ant,

No. 387, 2015

v. Court Below: Superior Court

of the State of Delaware,
CITIMORTGAGE, INC., successor
by merger to CITH~`INANCIAL
MORTGAGE COMPANY, INC.,

C.A. No. N13L-02-021

P1aintiff Below,
Appellee.

OOOOO'JOO'JOO'>CO'JOO'JC¢OOCO'JOO'>¢O'>QO¢OO'>OOG

Submitted: February 5 , 2015
Decided: Apri14, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justic_es.
0 R D E R

This 4“‘ day of April 2016, upon consideration of the briefs of the parties and
the record in this case, it appears to the Court that:

(l) The appellant, Charles Pickens, filed this appeal from an order of the
Superior Court granting summary judgment to the appel1ee, CitiMortgage, Inc.,
successor by merger to CitiFinancia1 Mortgage Company, Inc. ("CitiMortgage").
We fmd no merit to Pickens’ appeal. Accordingly, we affirm the Superior Court’s
judgment.

(2) On April 13, 2005, Yvette Pickens, Pickens’ then-Wife, executed a

promissory note ("Note") for a $184,500 loan from Wilmington Fin`ance, a division

of AIG Federal Savings Banl938 A.2d 637, 641 (Del. 2007).

6 These claims include allegations that CitiMortgage’s counsel hacked into Pickens’ computer
after the summary judgment motion was granted. These claims were not before the Superior Court
in the first instance and carmot be considered by the Court for the first time on appeal. Supr. Ct.
R. 8; Delaware Elec. Coop., Inc. v. Duphz`ly, 703 A.2d l202, 1206 (Del. l997).

7 Brooks v. BAC Home Loans Serv., LP, 2012 WL 3637238, at *l (Del. Aug. 23, 2012) (citing
Gordy v. Preform Building Components, Inc., 310 A.2d 893, 895 (Del. Super. Ct. l973)).

4

(10) As to Picl